Order   issued   Noveiiiher   ,   2012




                                               In The
                                Qtourt nf Appiat
                        3FiftI 1iitrirt nf rxaa at 3atkta
                        1


                                         No. 05-1 2-00427-CR


                           JOSHUA O’NEAL WHiTE, Appellant

                                                 V.

                          THE STATE OF TEXAS, Appellee


                                            ORDER

                        Before Justices Richter, Lang-Miers, and Myers

        Based on the Court’s opinion of this date, we GRANT the September 5, 2012 motion of

Deborah Ellison Farris for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Deborah Ellison Farris as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Joshua O’Neal White, No. 12011949, Dallas County Jail, P.O. Box 660334, Dallas, Texas,

75266-0334.




                                                      LANA MYERS
                                                      JUSTICE